DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 6/03/2022.
Claims 1 and 4-16 are amended.
Claim 2 is canceled.
5.	Claims 1 and 3-16 are remaining in the application.
6.	The amended Drawings (Replacement and Annotated Sheets) are accepted.
7.	The amended Specification is accepted.
Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 3-5:
The dependency of these claims is changed from claim 2 (which is canceled) to claim 1.
Allowable Subject Matter
9.	Applicant’s and the Examiner’s amendments overcome all previous objections and rejections as presented in the Non Final Rejection mailed on 3/04/2022
10.	In view of the foregoing, the remaining claims 1 and 3-16 are allowed.
Reasons for Allowance
11.	The prior art does not disclose, teach or suggest:
The claimed horseshoe life buoy for water rescue comprising a horseshoe shaped body lighter than water, having two ends, a center, a front, an outer edge, and between the two ends thereof a curved inner cavity is provided which is sufficiently large to receive a subject (5) to be rescued, and for the-receiving of an end of a rescue rope held by a subject carrying out a rescue to the horseshoe life buoy an attachment means is provided, characterized in that the attachment means is a strap mechanically connected with the body of the horseshoe life buoy, which is arranged at the very front of the horseshoe life buoy symmetrically to at the center of the body at the outer edge opposite to the curved inner cavity, and wherein the strap is connected to a band that surrounds the center of the body of the horseshoe life buoy which widens towards the curved inner cavity.
Nor, 
The claimed life saving rope assembly for a horseshoe life buoy, that comprises a rescue rope that can be connected by one end to the horseshoe life buoy, characterized by comprising a rigid handle, a pair of rope holding rods extending out in the same direction from two ends of the handle, wherein the another end of the rescue rope is fixed to the handle and the rescue rope can be wound in its whole length between the pair of rope holding rods.
As specifically claimed by applicant.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/06/2022